DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 15-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new presented subject matter does not require a heating element in the lid.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	In claims 1 and 7, applicant recites a “controller” configured to operate in a pressure cooking mode and convective cooking mode. It is unclear how such cooking modes are achieved. Applicant has failed to disclose structure which would allow for a convective cooking mode or pressure cooking mode. It is unclear what elements are controlled and how they are controlled to produce a pressure cooking mode or convective cooking mode.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison ‘734.
There is disclosed in Harrison a cooking system comprising: a housing 22 defining a hollow chamber, the housing having an upper portion defining an opening to the hollow chamber; a food container 28 positionable within the hollow chamber, the food container having a hollow container interior and extends above the upper portion of the housing when installed within the hollow chamber; a lid 24 attachable to the housing and movable between a first position that covers the upper portion of the housing and the opening to the hollow chamber and a second position where the lid does not cover the opening to the hollow chamber; at least one first heating element 62 disposed in the lid; a blower 64 disposed in the lid; a second heating element 96 located within the hollow chamber; an insert 38 positionable in the hollow container interior; and a controller 41 configured to operate the cooking system in a plurality of modes including a pressure cooking mode (boil) and a convective cooking mode (bake), each of the cooking modes operating a different combination of the first and second heating elements and the blower.
	In so much as applicant has defined pressure cooking or pressure cooker, it is the opinion of the examiner that the boil cooking mode of Harrison, and the production of steam in such mode, is equivalent to a cooking mode in which pressure is built up in the hollow chamber.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 204500391 in view of Bonuso et al.
	There is disclosed in the Chinese reference a cooking system comprising: a housing 2 defining a hollow chamber, the housing having an upper portion defining an opening to the hollow chamber; a food container 21 positionable within the hollow chamber, the food container having a hollow container interior and a lower domed surface; a lid 1 attachable to the housing and moveable between a first position that covers the upper portion of the housing and the opening to the hollow chamber and a second position where the lid does not cover the opening to the hollow chamber; a first heating element 16 disposed in the lid; a blower disposed in the lid; an insert 20 positionable in the hollow container interior; and an insert support element 23.
	Bonuso discloses that it is known in the art to make use of a controller 55 in a cooking system, wherein the controller is configured to operate the 
	It would have been obvious to one skilled in the art to provide the cooking system of CN 204500391 with the controller disclosed in Bonuso, in order to allow for operation of the cooking system in multiple cooking modes for preparation of food items in a variety of styles.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 204500391 in view of Bonuso as applied to claims above, and further in view of Van Der Weij.
	Van Der Weij discloses that it is known in the art to make use of an air diffusing structure 15, 16 for support of an insert 2, in order to facilitate the circulation of air within a hollow chamber of a cooking system.
	It would have been obvious to one skilled in the art to provide the cooking system of CN 204500391, as modified by Bonuso, with the diffusing structure disclosed in Van Der Weij, in order to improve the circulation of heating air within the hollow chamber.
Response to Arguments
22 June 2021 have been fully considered but they are not persuasive. 
Applicant states that there is nothing inherently wrong with defining and invention in functional terms, and that such language does not render a claim improper. 
It should be noted that applicant’s recitation of a “pressure cooking mode” and “convective cooking mode” are both functionally and structurally unclear. Applicant has failed to recite any structure or combination of structure in the claims which would create the pressure or convective modes. Additionally, it should be noted that both a pressure and convective cooking mode can be achieved in various ways. And it is not clear in the claims how the pressure and convective modes are achieved in the claimed invention.
Applicant argues that Harrison teaches away from a pressure cooking mode since the cover is not clamped to the casing so as to avoid dangerous build-up of pressure. Additionally, applicant cites the presence of a vent system in Harrison which would prevent any pressure build-up within the chamber.
It should be noted that applicant has failed, in the claims to clearly define what constitutes a pressure cooking mode. It is assume, from the 
Applicant argues that Bonuso discloses multiple distinct cooking operations, none of which are synonymous to a pressure cooking mode wherein in the pressure cooking mode the cooking system is operable as a pressure cooker. 
Again turning to applicant’s failure to clearly define “pressure cooking mode” or “pressure cooker”, one skilled in the art would assume that any cooking above atmospheric pressure would constitute such arrangements. In Bonuso it is clear that with a combination of heaters and an air circulation fan, multiple cooking modes can be achieved. The controller is programmed to cook food items with the use of heaters or a combination of heaters and the fan. It is known in the art that a build-up of pressure is provided in a cooking chamber with a build-up of heat therein. Thus, it can be argued that applicant’s recited pressure cooking mode is met by the operation of merely the heaters disclosed in the Bonuso cooking chamber. And, the convection cooking mode is met by the operation of the fan and the heaters in the Bonuso cooking chamber.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761